DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruby (PG Pub 20070279153).

    PNG
    media_image1.png
    610
    618
    media_image1.png
    Greyscale

Annotated Figure 5B
Considering claim 1, Ruby (Figures 5A-5B) teaches a film bulk acoustic resonator, comprising: a layered structure composed of a top electrode (506), a piezoelectric layer (504) and a bottom electrode (505 + paragraphs 0059-0060), and a substrate (503 + paragraphs 0059-0060), characterized in that a reflective interface (507 + paragraphs 0059-0060) is arranged between the bottom electrode and the substrate, the outer perimeter of the layered structure is a closed line formed by a connecting a curve and at least one straight segment (see Annotated Figure 5B).
Considering claim 2, Ruby (Annotated Figure 5B) teaches in that the curve is convex (see Annotated Figure 5B) or concave.
Considering claim 3, Ruby (Annotated Figure 5B) teaches in that the number of the straight line segments is two or more and the angle between adjacent straight line segments is greater than 0 degrees and less than 180 degrees (see Annotated Figure 5B).
Considering claim 5, Ruby (Figure 5A) teaches in that the reflective interface is a cavity (507 + paragraphs 0059-0060) between the bottom electrode and the substrate.
Considering claim 7, Ruby (Figure 5A) teaches in that the piezoelectric layer is made of a material with the piezoelectric characteristics (504 + paragraphs 0059-0060).
Considering claim 10, Ruby (Figures 5A-5B) teaches a film bulk acoustic resonator, comprising a substrate (503), a bottom electrode (505), a piezoelectric layer (504) and a top electrode (506 + paragraphs 0059-0060) which are sequentially arranged from bottom to top wherein, a reflective interface (507 + paragraphs 0059-0060) is arranged between the substrate and the bottom electrode and characterized in that at least one layer of the bottom electrode, the piezoelectric layer and the top electrode has a different shape from the other layers (piezoelectric layer 504 differs in shape from the top electrode 506 + see Figure 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 8-9, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruby (PG Pub 20070279153) and in view of Choy (PG Pub 20140125202).
Considering claim 8, Ruby teaches the film bulk acoustic resonator teaches a material with piezoelectric characteristics as described above.
However, Ruby does not teach in that the piezoelectric material with piezoelectric characteristics is AlN, AlScN, ZnO, PZT, LiNo3 or LiTaO3.
Choy teaches in that the piezoelectric material with piezoelectric characteristics is AlN (paragraph 0008), AlScN, ZnO, PZT, LiNo3 or LiTaO3.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include in that the piezoelectric material with piezoelectric characteristics is AlN, AlScN, ZnO, PZT, LiNo3 or LiTaO3 into Ruby’s device for the benefit of using a well-known and common piezoelectric material.
Considering claim 9, Choy (Figure 1A) teaches in that at least one layer of the bottom electrode, the piezoelectric layer and top electrode is provided with a protruding block (105 + paragraph 0031) or a grooved region and the number of protruding blocks or grooved regions is at least one.
Considering claim 11, Choy (Figure 1A) teaches in that the different shape means that, specifically, at least one protruding block (105 + paragraph 0031) is added.
Considering clam 12, Choy (Figure 1A) teaches in that the protruding block is an independent protruding block (105 + paragraph 0031) having a certain distance from the original structure of the layer in which the protruding block is located.
Considering claim 13, Choy (Figure 1A) teaches in that the certain distance is greater than 0 and less than or equal to 100 microns (105 + paragraph 0031).
Considering claim 14, Choy (Figure 1A) teaches in that the protruding block is a connecting protruding block (105 + paragraph 0031) connected to the original structure of the layer in which the protruding block is located.
Considering claim 20, Choy (Figure 1A) teaches in that the different shape is, specifically, at least one protruding block (105 + paragraph 0031) is added and at least one grooved region is arranged on the original structure.
Considering claim 6, Kim (Figure 3B) teaches in that the reflective interface is formed by overlapping high acoustic impedance materials and low acoustic impedance materials (306-311 + paragraph 0057).
Claim(s) 4, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruby (PG Pub 20070279153) and in view of Kim (PG Pub 20170338399).
Considering claim 15, Ruby teaches the film bulk acoustic resonator as described above.
However, Ruby does not teach in that the different shape means that, specifically, at least one grooved region is arranged on the original structure.
Kim (Figure 1) teaches in that the different shape means that, specifically, at least one grooved region (140 + paragraph 0066) is arranged on the original structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include in that the different shape means that, specifically, at least one grooved region is arranged on the original structure into Ruby’s device for the benefit of suppressing spurious and unnecessary vibrations.
Considering claim 16, Kim (Figure 1) teaches in that the grooved region (140 + paragraph 0066) is arranged at any position in the edge or middle of the original structure.
Considering claim 17, Kim (Figure 1) teaches in that the height of the grooved region (140 + paragraph 0066) is less than or equal to the thickness of the original structure.
Considering claim 18, Ruby (Figure 5A) teaches in that the piezoelectric layer is made of a material with the piezoelectric characteristics (504 + paragraphs 0059-0060).
Considering claim 19, Kim (Figure 1) teaches in that the material of the piezoelectric layer is one of AlN (123 + paragraph 0056), AlScN, ZnO, PZT, LiNO3, LiTaO3 and BST.
Considering claim 4, Ruby (Figure 3) teaches in that the number of the straight line segments is three or more and at least two of the straight line segments are parallel to each other (see Figure 3 the four sides are all straight and the opposite sides are parallel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837